                                           Case 3:20-cv-05504-SK Document 10 Filed 08/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     APPLE INC.,                                         Case No. 20-cv-05504-SVK
                                   8                    Plaintiff,
                                                                                             ORDER OF RECUSAL
                                   9              v.

                                  10     KOSS CORPORATION,
                                  11                    Defendant.

                                  12          This Court recuses itself from hearing this case and directs the Clerk of Court to reassign this
Northern District of California
 United States District Court




                                  13   case to another judge.

                                  14          SO ORDERED.

                                  15   Dated: August 10, 2020

                                  16

                                  17
                                                                                                      SUSAN VAN KEULEN
                                  18                                                                  United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
